DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that uses the word “means,” and is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “At least one means” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification identifies the at least one means as wheels 38.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “At least one control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification does not appear to define any structure regarding a control unit.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Control module” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification does not appear to define any structure regarding a control module.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “at least one control unit.”  This limitation is interpreted under 35 USC 112f above.  However, the specification does not appear to define any structure regarding a control unit.  Thus, the scope of the claim is indefinite.  For the purposes of this examination, any unit capable of controlling will be considered sufficient. 
Re claim 6, claim 6 recites, “the density.”  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “a density” and will be interpreted as such.  
Re claim 13, claim 13 recites, “control module.”  This limitation is interpreted under 35 USC 112f above.  However, the specification does not appear to define any structure regarding a control module.  Thus, the scope of the claim is indefinite.  For the purposes of this examination, any module capable of controlling will be considered sufficient. 
Claims 2-5, 7-12, 14-18 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-11, 14-15, 17-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Seemann (US 2003/0048081).
Re claim 1, Seamann discloses an automated device (10) configured to move in abutment against a construction panel (10 is capable of moving in abutment against a construction panel, see also [0009]), the automated device (10) comprising a carrying frame (100, 102, 104, 106) for a tool (202) configured to carry out at least one mechanical operation ([0049]) on the construction panel (as discussed above) when attached to a support (12), chosen from an operation of fastening the construction panel to the support, an operation of cutting the construction panel or an operation of sanding (202, [0049]) the construction panel (202 is capable of sanding the construction panel, see also [0009]), the automated device (10) comprising at least one suction member (20) configured to hold the automated device (10) against the construction panel ([0009], as discussed above) and at least one means (76, 80, 84, 86) for setting the automated device (10) in motion along the construction panel ([0009], as discussed above), wherein the automated device (10) comprises at least one control unit (390, [0017]) configured to control at least the means (76, 80, 84, 86) for setting the automated device (10) in motion depending on at least one item of data ([0017]) relating to the position of the support (12) of the construction panel ([0009], as discussed above).
The phrases “configured to” and “for” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 2, Seamann discloses the automated device as claimed in claim 1, wherein the control unit ([0009], as discussed above) is configured to communicate with an identification system (location tracking of [0017]) for identifying the position ([0017]) of the support (12).
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 3, Seamann discloses the automated device as claimed in claim 2, which comprises the identification system (location tracking of [0017]).
Re claim 8, Seamann discloses the automated device as claimed in claim 1, wherein the suction member (20) comprises at least one sealing device (20) and a constituent plate (18 and/or 30) of the frame (100, 102, 104, 106), which delimit a vacuum chamber (interior to 20).
Re claim 9, Seamann discloses the automated device as claimed in claim 8, wherein the sealing device (20) is configured to be involved simultaneously in a pressure reduction effected by the suction member (20) and in setting of the automated device (10) in motion (via the wheels; as the wheels are meant to traverse the object and the suction cups are meant to attach thereto).
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 10, Seamann discloses the automated device as claimed in claim 1, wherein the control unit (390, [0017]) is configured to control ([0017], [0061]) the tool (202).
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 11, Seamann discloses the automated device as claimed in claim 1, wherein the control unit (390, [0017]) is configured to control ([0017] as the control controls movement of the device, [0061]) the suction member (20).
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 14, Seamann discloses an assembly (10) comprising an automated device (10) as claimed in claim 1 and an identification system ([0017], [0061]) remote from the automated device (10), the control unit (390, [0017]) of the automated device (10) communicating with the identification system ([0017]) to receive the item of data relating to the position ([0017]) of a support (12) of the construction panel (see above).
Re claim 15, Seamann discloses a method for carrying out a mechanical operation (via 202) on a construction panel (12) by an automated device (10) as claimed in claim 1 (see above), comprising: 
- a step of moving (via (76, 80, 84, 86) the automated device (10), 
- a step of identifying (via the sensor of [0014], 302, as the language does not limit as to what kind of identification) a support (12) of the construction panel (see above), 
- a step of employing the tool (202) to carry out the mechanical operation (via 202) on the construction panel (12), the mechanical operation (via 202) being an operation of fastening the construction panel to the support, an operation of cutting the construction panel or an operation of sanding ([0049]) the construction panel (12).
Re claim 17, Seamann discloses the method as claimed in claim 15 wherein the step of identifying a support (12) comprises a sub-step of receiving and recording a set of positions ([0017], being position tracking) of the support (12).
Re claim 18, Seamann discloses the method as claimed in claim 17 further comprising a step of comparing an instantaneous position ([0017]) of the automated device (10) on the construction panel (see above) with this said set of positions ([0017] the locations tracking) of the support (12, as an instantaneous position of the device is a position of the device on the support).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seemann (US 2003/0048081) in view of DE10048000.
Re claim 4, Seamann discloses the automated device as claimed in claim 3, and at least one sensor (302),  but fails to disclose wherein the identification system (see above) comprises at least one sensor configured to detect a material forming the support.
However, DE1004800 discloses at least one sensor (the metal detector of the abstract) configured to detect a material (metal) forming the support (Seemann: 12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated device of Seemann with at least one sensor configured to detect a material forming the support as disclosed by DE10048000 in order to prevent operation on a harder materials such as metal.  
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 5, Seamann discloses the automated device as claimed in claim 4, DE10048000 discloses wherein the identification system (see above) comprises at least one metal sensor (the metal detector of the abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated device of Seemann with the metal sensor as disclosed by DE10048000 in order to prevent operation on a harder materials.  
Re claim 16, Seamann discloses the method as claimed in claim 15, and at least one sensor (302), but fails to disclose wherein the step of identifying a support comprises a sub-step of detecting a material of which the support is made.
However, DE1004800 discloses wherein the step of identifying a support comprises a sub-step of detecting a material of which the support is made (the metal detector of the abstract). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated device of Seemann wherein the step of identifying a support comprises a sub-step of detecting a material of which the support is made as disclosed by DE10048000 in order to prevent operation on a harder materials such as metal.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seemann (US 2003/0048081) in view of DE10048000 and Williams et al (“Williams”) (US 2003/0232134).
Re claim 6, Seamann discloses the automated device as claimed in claim 4, and at least one sensor (302),  but fails to disclose wherein the identification system (see above) comprises at least one sensor for sensing the density of the material forming the support.
However, Williams discloses at least one sensor ([0061]) for sensing the density ([0061]) of the material forming the support (Seemann: 12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated device of Seemann with at least one sensor for sensing the density of the material forming the support as disclosed by Williams in order to aid in determining the type of material disposed thereon.  
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seemann (US 2003/0048081) in view of DE10048000 and Ruffner (US 6,611,738).
Re claim 7, Seamann discloses the automated device as claimed in claim 4, but fails to disclose wherein the identification system (see above) comprises at least one magnetometer.
However, Ruffner discloses at least one magnetometer (Claim 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated device of Seemann with a magnetometer as disclosed by Ruffner in order to improve navigation on the support.  

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seemann (US 2003/0048081) in view of DE10048000 and Georgeson et al (“Georgeson”) (US 9,221,506).
Re claim 12, Seamann discloses the automated device as claimed in claim 1, but fails to disclose further comprising a memory unit for storing a set of positions of the support. 
However, Georgeson discloses further comprising a memory unit (Col 20 lines 8-20) for storing a set of positions (Seemann: [0017],the locations of Seemann) of the support (Seemann: 12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated device of Seemann further comprising a memory unit for storing a set of positions of the support as disclosed by Georgeson in order to better automate the device, through a set of stored instructions.  
The phrase “for” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 13, Seamann discloses the automated device as claimed in claim 12, Georgeson discloses further comprising a control module (the processor of Col 20 lines 8-20) configured to compare an instantaneous position of the automated device (Seemann: 10) on the construction panel (Seemann: see above) with at least one position of the support (Seemann: 12) stored in the memory unit (Georgeson: Col 20 lines 8-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated device of Seemann with the control module as disclosed by Georgeson in order to better automate or control the device, through a set of stored instructions.  
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635